Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (U.S. Patent No. 11,069,145) in view of Cousins et al. (U.S. PGPUB 20180322123).
With respect to claim 1, Pearson et al. disclose a method for a processor (column 4, lines 34-36, computer-based systems and methods for the generation and interactive display of 3D building models, column 22 lines 32-39, Computer system 1800 includes a bus 1802 or other communication mechanism for communicating information, and a hardware processor, or multiple processors, 1804 coupled with bus 1802 for processing information) to create and display a user controllable three dimensional interactive augmented reality-based reality mesh visualization of a geographic area with a processor driven system (column 4, lines 43-47, The 3D building model can be displayed in an AR view, and a user can interact with the 3D building model via controls present in the AR view and/or by moving within the real-world location in which the user is present, lines 55-64, a three-dimensional (3D) model can refer to a collection of points in 3D space, connected by various geometric entities or shapes such as triangles, lines, curved surfaces, etc., to represent an object (e.g., a building), a 3D model can be a wireframe mesh); said system comprising at least one repository (column 5, lines 26-36, data store can refer to any computer readable storage medium) with stored images and text corresponding to at least some of said images (column 6, lines 20-28, the 3D model 124 may have metadata associated with it, such as positioning data (e.g., GPS coordinates) for various features of the model or different parts of the model may be classified and labeled based on the corresponding part of the underlying building (e.g., this room of the model is the master bedroom). The 3D model 124 may also have images (e.g., captured images of the exterior or interior and/or captured video of the exterior or interior) appended to different locations on the model), at least one database (column 5, lines 37-50, a database can refer to any data structure for storing and/or organizing data), a graphical user interface (GUI), and a control technology engine for controlling said GUI (column 23, lines 8-11, Computing system 1800 may include a user interface module to implement a GUI that may be stored in a mass storage device as computer executable program instructions that are executed by the computing device(s)); comprising the steps of:
selecting a geographic area for display (column 15, lines 1-5, Selecting one of the properties in the property menu 420, such as the house at “10340 Summit Canyon Dr.”, may result in the view 510 in FIG. 5 being presented to the user (e.g., through a display device, such as an augmented reality headset));
identifying in said at least one repository content representing the geographic area and its environs as well as buildings and their environs, including the three-dimensional building internal infrastructure, contents, and external structures of each building in said geographic area, including their spatial locations within said geographic area (column 16, lines 15-18, Data for the example user interface illustrated in FIG. 9 can be generated by the AR modeling system 100, and the example user interface can be rendered and displayed by the application 132 of the user device 130, lines 19-37, Selecting the property info button 830 may result in contextual property information associated with the property to be displayed on the screen, such as in the manner shown in view 910 of FIG. 9. View 910 may include the property model 920 and an information overlay 930 that provides contextual property information associated with the property. For instance, in the example information overlay 930 that is shown in FIG. 9, there may be three different informational tabs (“Property Details”, “Valuation & Mortgage”, and “Structure Area”). The “Property Details” information tab may display the address associated with the property (e.g., “10340 Summit Canyon Drive, Las Vegas, Nev. 89144 Clark County”); the property type (e.g., “Single Family Residence”); the year the property was built (e.g., “2002”); the property quality (e.g., “Excellent”); the number of stories, rooms, bedrooms, and bathrooms; the material of the exterior walls (e.g., “Frame/Stucco”); the roof type (e.g., “Concrete Tile”); the risk rating (“Very Low”); the risk score (“10”); the FIPS code; and the property ID);
populating a data file with content identified in said at least one database corresponding to said geographic area and arranged in fields (column 16, lines 15-18, Data for the example user interface illustrated in FIG. 9 can be generated by the AR modeling system 100, and the example user interface can be rendered and displayed by the application 132 of the user device 130, column 16, lines 41-44, Data for the example user interface illustrated in FIG. 10 can be generated by the AR modeling system 100, and the example user interface can be rendered and displayed by the application 132 of the user device 130, column 16, lines 66-67, Data for the example user interface illustrated in FIG. 11 can be generated by the AR modeling system 100);
populating a pick list in said GUI with said fields of said identified content for selection (column 16, lines 19-22, Selecting the property info button 830 may result in contextual property information associated with the property to be displayed on the screen, column 10, lines 45-52, Selecting the “Valuation & Mortgage” informational tab in the information overlay 930 may result in a different set of contextual property information to be presented, such as in the manner shown in the information overlay 1030 in the view 1010 of FIG. 10, column 17, lines 3-7, Selecting the “Structure Area” informational tab in the information overlay 930 or the information overlay 1030 may result in a different set of contextual property information to be presented, such as in the manner shown in the information overlay 1130 in the view 1110 of FIG. 11);
upon receipt of selection of one or more fields and a selected geographic area, displaying in said GUI a visualized augmented reality mesh of said selected geographic area with one or more overlays for selected fields (column 16, lines 22-25, View 910 may include the property model 920 and an information overlay 930 that provides contextual property information associated with the property, column 16, lines 49-52 View 1010 may include the property model 1020 and an information overlay 1030 that provides contextual property information associated with the property, column 17, lines 7-10, View 1110 may include the property model 1120 and an information overlay 1130 that provides contextual property information associated with the property); and
affording a user in control of said GUI the opportunity to adjust said visualized reality mesh for geography or fields (column 17, lines 29-35, there may be a user interface element or view toggle that can be selected in order to bring up a dollhouse view of the property, lines 51-55, there may be a feature to look at a view that splits the virtual 3D model of the property into sections of a 3D floor plan and/or into one or more 3D rooms. The different sections and/or rooms may be selected and individually viewed and/or manipulated by the user). However, Pearson et al. do not expressly disclose said overlays color coded based on numerical values in said fields.
Cousins et al., who also deal with visualizing environments, disclose a method wherein said overlays are color coded based on numerical values in said fields (paragraph 170, There is an overlay of a grid system onto the map that is color-coded to show the overall blended risk (e.g., for the cells in the illustrated grid). The center of the screenshot shows a risk score for multiple different weather perils for Fort Worth, including hail (10/10), straight line wind (08/10), intense rainfall (08/10), ice storm (07/10), tornado (07/10), winter storm (05/10), and hurricane (01/10)).
Pearson et al. and Cousins et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein said overlays are color coded based on numerical values in said fields, as taught by Cousins et al., to the Pearson et al. system, because the user would be able to visualize data values at a glance.
With respect to claim 3, Pearson et al. as modified by Cousins et al. disclose the method of claim 1, wherein said color coding includes shading based on values of data in at least one of said fields (Cousins et al.: paragraph 171, color-coded differently to indicate per cell risk scores for tornados) and highlighting one or more particular areas of interest (Cousins et al.: paragraph 173, The GUI 232 also gives the user the ability to outline an area on a map interface and view the insured locations in and total insured value of that area).
With respect to claim 4, Pearson et al. as modified by Cousins et al. disclose the method of claim 1, wherein said system further including at least one database (Pearson et al.: column 5, lines 37-50, a database can refer to any data structure (and/or combinations of multiple data structures) for storing and/or organizing data, each database referred to herein (e.g., in the description herein and/or the figures of the present application) is to be understood as being stored in one or more data stores) and wherein said pick list is established based on the fields selected or stored in said at least one database (Pearson et al.: column 5, lines 26-36, a data store can refer to any computer readable storage medium and/or device (or collection of data storage mediums and/or devices), Pearson et al.: column 16, lines 15-18, Data for the example user interface illustrated in FIG. 9 can be generated by the AR modeling system 100, whereby the AR modeling system accesses the data storage).
With respect to claim 5, Pearson et al. as modified by Cousins et al. disclose the method of claim 1, wherein said at least one database is on-goingly populated with data from a plurality of sources in communication with said processor (Cousins et al.: paragraph 178, the system 100 may, in certain implementations, query the selected sources of information at predetermined time windows (which may be set by the user) to determine the existence of new data, if any, and to collect that data. In an exemplary embodiment, for SPC human observer data, the system 100 may perform real time HTTP retrieval requests every hour to obtain recent files that could potentially be updated on the NOAA server). It would have been obvious to apply the method wherein at least one database is on-goingly populated with data from a plurality of sources in communication with said processor because this would ensure the risk scoring dynamically responds to new weather data and events, the system 100 may, in certain implementations, query the selected sources of information at predetermined time window (paragraph 178 of Cousins et al.), thus dynamically respond to new data.
With respect to claim 7, Pearson et al. as modified by Cousins et al. disclose the method of claim 4, wherein said at least one database includes fields regarding at least one of building structure, content, price history, and internal fixtures (Pearson et al.: column 16, lines 32-37, the property type (e.g., “Single Family Residence”); the year the property was built (e.g., “2002”); the property quality (e.g., “Excellent”); the number of stories, rooms, bedrooms, and bathrooms; the material of the exterior walls (e.g., “Frame/Stucco”); the roof type (e.g., “Concrete Tile”); the risk rating (“Very Low”); the risk score (“10”); the FIPS code; and the property ID, lines 55-62, the “Valuation & Mortgage” information tab selected, the information overlay 1030 may display information such as the valuation of the property (e.g., “$1,854,323”); the taxes on the property (e.g., “$14,021.96”) for a tax year (e.g., “2017”); sales information such as last sale date (e.g., “1/27/12”) and the sale price (e.g., “$1,395,000”); and mortgage information such as first mortgage amount (e.g., “$976,500”), first mortgage due date (e.g., “2/1/2042”), and first mortgage lender name (e.g., “MetLife HM LNS”)).
With respect to claim 8, Pearson et al. as modified by Cousins et al. disclose a method for a processor (Pearson et al.: column 4, lines 34-36, computer-based systems and methods for the generation and interactive display of 3D building models, column 22 lines 32-39, Computer system 1800 includes a bus 1802 or other communication mechanism for communicating information, and a hardware processor, or multiple processors, 1804 coupled with bus 1802 for processing information) to formulate an executable data file (Pearson et al.: column 19, lines 37-43, the functionality described herein may be performed as software instructions are executed by, and/or in response to software instructions being executed by, one or more hardware processors and/or any other suitable computing devices), executable for formulating a multi-dimensional visualization on a graphical user interface (GUI), with orientation and content adjustable based upon user input, with a processor driven system (Pearson et al.: column 4, lines 43-47, The 3D building model can be displayed in an AR view, and a user can interact with the 3D building model via controls present in the AR view and/or by moving within the real-world location in which the user is present, lines 55-64, a three-dimensional (3D) model can refer to a collection of points in 3D space); said system comprising, at least one database (Pearson et al.: column 5, lines 37-50, a database can refer to any data structure for storing and/or organizing data), a GUI, and a control technology engine for controlling said GUI (Pearson et al.: column 23, lines 8-11, Computing system 1800 may include a user interface module to implement a GUI that may be stored in a mass storage device as computer executable program instructions that are executed by the computing device(s)); comprising the steps of:
identifying in said database a selected three-dimensional geographic area including properties with one or more units for display as well as buildings and environs, including the three-dimensional building internal infrastructure, contents, and external structures of each building in said geographic area, including their spatial locations within said geographic area (Pearson et al.: column 16, lines 15-18, Data for the example user interface illustrated in FIG. 9 can be generated by the AR modeling system 100, and the example user interface can be rendered and displayed by the application 132 of the user device 130, lines 19-37, Selecting the property info button 830 may result in contextual property information associated with the property to be displayed on the screen, such as in the manner shown in view 910 of FIG. 9. View 910 may include the property model 920 and an information overlay 930 that provides contextual property information associated with the property. For instance, in the example information overlay 930 that is shown in FIG. 9, there may be three different informational tabs (“Property Details”, “Valuation & Mortgage”, and “Structure Area”). The “Property Details” information tab may display the address associated with the property (e.g., “10340 Summit Canyon Drive, Las Vegas, Nev. 89144 Clark County”); the property type (e.g., “Single Family Residence”); the year the property was built (e.g., “2002”); the property quality (e.g., “Excellent”); the number of stories, rooms, bedrooms, and bathrooms; the material of the exterior walls (e.g., “Frame/Stucco”); the roof type (e.g., “Concrete Tile”); the risk rating (“Very Low”); the risk score (“10”); the FIPS code; and the property ID);
selecting all fields in said at least one database related to said geographic area and its environs for delivery to an executable file (Pearson et al.: column 16, lines 15-18, Data for the example user interface illustrated in FIG. 9 can be generated by the AR modeling system 100, and the example user interface can be rendered and displayed by the application 132 of the user device 130, column 16, lines 41-44, Data for the example user interface illustrated in FIG. 10 can be generated by the AR modeling system 100, and the example user interface can be rendered and displayed by the application 132 of the user device 130, column 16, lines 66-67, Data for the example user interface illustrated in FIG. 11 can be generated by the AR modeling system 100);
forming a data file structured to provide a display to a user based upon said user device (Pearson et al.: column 16, lines 19-22, Selecting the property info button 830 may result in contextual property information associated with the property to be displayed on the screen, column 10, lines 45-52, Selecting the “Valuation & Mortgage” informational tab in the information overlay 930 may result in a different set of contextual property information to be presented, such as in the manner shown in the information overlay 1030 in the view 1010 of FIG. 10, column 17, lines 3-7, Selecting the “Structure Area” informational tab in the information overlay 930 or the information overlay 1030 may result in a different set of contextual property information to be presented, such as in the manner shown in the information overlay 1130 in the view 1110 of FIG. 11);
wherein a user may select one or more fields in said GUI and said file are configured to present a visualized augmented reality mesh in the GUI display of the selected geography with one or more overlays for selected fields (Pearson et al.: column 16, lines 22-25, View 910 may include the property model 920 and an information overlay 930 that provides contextual property information associated with the property, column 16, lines 49-52 View 1010 may include the property model 1020 and an information overlay 1030 that provides contextual property information associated with the property, column 17, lines 7-10, View 1110 may include the property model 1120 and an information overlay 1130 that provides contextual property information associated with the property), said overlays color coded based on numerical values in said fields (Cousins et al.: paragraph 170, There is an overlay of a grid system onto the map that is color-coded to show the overall blended risk (e.g., for the cells in the illustrated grid). The center of the screenshot shows a risk score for multiple different weather perils for Fort Worth, including hail (10/10), straight line wind (08/10), intense rainfall (08/10), ice storm (07/10), tornado (07/10), winter storm (05/10), and hurricane (01/10)).
	With respect to claim 9, Pearson et al. as modified by Cousins et al. disclose the method of claim 8, wherein said at least one database is on-goingly populated with data from a plurality of sources in communication with said processor (Cousins et al.: paragraph 178, the system 100 may, in certain implementations, query the selected sources of information at predetermined time windows (which may be set by the user) to determine the existence of new data, if any, and to collect that data. In an exemplary embodiment, for SPC human observer data, the system 100 may perform real time HTTP retrieval requests every hour to obtain recent files that could potentially be updated on the NOAA server).
With respect to claim 13, Pearson et al. as modified by Cousins et al. disclose the method of claim 8, wherein said processor polls said at least one database and repopulate said data file each time a user makes GUI selections (Pearson et al.: column 19, lines 37-43, the functionality described herein may be performed as software instructions are executed by, and/or in response to software instructions being executed by, one or more hardware processors and/or any other suitable computing devices). By the ongoing running of the software, the processor executes the data file.
	With respect to claim 14, Pearson et al. as modified by Cousins et al. disclose the method of claim 8, wherein said GUI includes pick options at least for expanding and contracting the area of display (Pearson et al.: column 17, lines 29-35, there may be a user interface element or view toggle that can be selected in order to bring up a dollhouse view of the property. For instance, the view toggle 1140 of FIG. 11 may be selected in order to change the presented view of the property to a dollhouse view of the property, such as the dollhouse view 1220 shown in FIG. 12, column 18, lines 29-34, FIGS. 16 and 17 show example user interfaces displaying the 360 degree photos captured for the various section of the property. Data for the example user interfaces illustrated in FIGS. 16-17 can be generated by the AR modeling system 100, and the example user interfaces can be rendered and displayed by the application 132 of the user device 130).
With respect to claim 15, Pearson et al. as modified by Cousins et al. disclose a method for a processor (Pearson et al.: column 4, lines 34-36, computer-based systems and methods for the generation and interactive display of 3D building models, column 22 lines 32-39, Computer system 1800 includes a bus 1802 or other communication mechanism for communicating information, and a hardware processor, or multiple processors, 1804 coupled with bus 1802 for processing information) to form a color-coded visualization of a geographic location (Cousins et al.: paragraph 170, There is an overlay of a grid system onto the map that is color-coded to show the overall blended risk (e.g., for the cells in the illustrated grid). The center of the screenshot shows a risk score for multiple different weather perils for Fort Worth, including hail (10/10), straight line wind (08/10), intense rainfall (08/10), ice storm (07/10), tornado (07/10), winter storm (05/10), and hurricane (01/10)), said color coding based on data stored in at least one database, said data collected on-goingly from at least public sources (Cousins et al.: paragraph 178, the system 100 may, in certain implementations, query the selected sources of information at predetermined time windows (which may be set by the user) to determine the existence of new data, if any, and to collect that data. In an exemplary embodiment, for SPC human observer data, the system 100 may perform real time HTTP retrieval requests every hour to obtain recent files that could potentially be updated on the NOAA server); said processor being a part of a system comprising at least one database (Pearson et al.: column 5, lines 37-50, a database can refer to any data structure for storing and/or organizing data), a graphical user interface (GUI), and a control technology engine for controlling said GUI (Pearson et al.: column 23, lines 8-11, Computing system 1800 may include a user interface module to implement a GUI that may be stored in a mass storage device as computer executable program instructions that are executed by the computing device(s)); comprising the steps of:
selecting a geographic area for display (Pearson et al.: column 15, lines 1-5, Selecting one of the properties in the property menu 420, such as the house at “10340 Summit Canyon Dr.”, may result in the view 510 in FIG. 5 being presented to the user (e.g., through a display device, such as an augmented reality headset));
identifying in said at least one database fields and content representing a geographic location and its environs as well as buildings and environs, including the three-dimensional building internal infrastructure, contents, and external structures of each building in said geographic area, including their spatial locations within said geographic area (Pearson et al.: column 16, lines 15-18, Data for the example user interface illustrated in FIG. 9 can be generated by the AR modeling system 100, and the example user interface can be rendered and displayed by the application 132 of the user device 130, lines 19-37, Selecting the property info button 830 may result in contextual property information associated with the property to be displayed on the screen, such as in the manner shown in view 910 of FIG. 9. View 910 may include the property model 920 and an information overlay 930 that provides contextual property information associated with the property. For instance, in the example information overlay 930 that is shown in FIG. 9, there may be three different informational tabs (“Property Details”, “Valuation & Mortgage”, and “Structure Area”). The “Property Details” information tab may display the address associated with the property (e.g., “10340 Summit Canyon Drive, Las Vegas, Nev. 89144 Clark County”); the property type (e.g., “Single Family Residence”); the year the property was built (e.g., “2002”); the property quality (e.g., “Excellent”); the number of stories, rooms, bedrooms, and bathrooms; the material of the exterior walls (e.g., “Frame/Stucco”); the roof type (e.g., “Concrete Tile”); the risk rating (“Very Low”); the risk score (“10”); the FIPS code; and the property ID);
forming a data file for populating a GUI display, said GUI display including said buildings and environs (Pearson et al.: column 16, lines 15-18, Data for the example user interface illustrated in FIG. 9 can be generated by the AR modeling system 100, and the example user interface can be rendered and displayed by the application 132 of the user device 130, column 16, lines 41-44, Data for the example user interface illustrated in FIG. 10 can be generated by the AR modeling system 100, and the example user interface can be rendered and displayed by the application 132 of the user device 130, column 16, lines 66-67, Data for the example user interface illustrated in FIG. 11 can be generated by the AR modeling system 100);
populating a pick list in said GUI with fields of identified content for selection; (Pearson et al.: column 16, lines 19-22, Selecting the property info button 830 may result in contextual property information associated with the property to be displayed on the screen, column 10, lines 45-52, Selecting the “Valuation & Mortgage” informational tab in the information overlay 930 may result in a different set of contextual property information to be presented, such as in the manner shown in the information overlay 1030 in the view 1010 of FIG. 10, column 17, lines 3-7, Selecting the “Structure Area” informational tab in the information overlay 930 or the information overlay 1030 may result in a different set of contextual property information to be presented, such as in the manner shown in the information overlay 1130 in the view 1110 of FIG. 11);
upon selection of one or more fields, determining ranges within each field of data for color-coded display (Cousins et al.: paragraph 170, There is an overlay of a grid system onto the map that is color-coded to show the overall blended risk (e.g., for the cells in the illustrated grid). The center of the screenshot shows a risk score for multiple different weather perils for Fort Worth, including hail (10/10), straight line wind (08/10), intense rainfall (08/10), ice storm (07/10), tornado (07/10), winter storm (05/10), and hurricane (01/10))
displaying in said GUI a visualized augmented reality mesh of the selected geographic location with one or more overlays for selected fields (Pearson et al.: column 16, lines 22-25, View 910 may include the property model 920 and an information overlay 930 that provides contextual property information associated with the property, column 16, lines 49-52 View 1010 may include the property model 1020 and an information overlay 1030 that provides contextual property information associated with the property, column 17, lines 7-10, View 1110 may include the property model 1120 and an information overlay 1130 that provides contextual property information associated with the property), said overlays color coded based on numerical values in said fields (Cousins et al.: paragraph 170, There is an overlay of a grid system onto the map that is color-coded to show the overall blended risk (e.g., for the cells in the illustrated grid). The center of the screenshot shows a risk score for multiple different weather perils for Fort Worth, including hail (10/10), straight line wind (08/10), intense rainfall (08/10), ice storm (07/10), tornado (07/10), winter storm (05/10), and hurricane (01/10)); and
affording a user in control of said GUI the opportunity to adjust said visualized reality mesh for geography and fields (column 17, lines 29-35, there may be a user interface element or view toggle that can be selected in order to bring up a dollhouse view of the property, lines 51-55, there may be a feature to look at a view that splits the virtual 3D model of the property into sections of a 3D floor plan and/or into one or more 3D rooms. The different sections and/or rooms may be selected and individually viewed and/or manipulated by the user).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (U.S. Patent No. 11,069,145) in view of Cousins et al. (U.S. PGPUB 20180322123) and further in view of Madsen et al. (U.S. PGPUB 20190129435).
	With respect to claim 2, Pearson et al. as modified by Cousins et al. disclose the method of claim 1. However, Pearson et al. as modified by Cousins et al. do not expressly disclose the resolution of said reality mesh is at 2 cm or better.
	Madsen et al., who also deal with modeling environments, disclose a method wherein the resolution of model is at 2 cm (paragraph 40, 3D sensors can provide information when there is no previous GNSS height information available/terrain model, as well as provide very detailed maps (e.g., with a resolution of about 2 cm)).
	Pearson et al., Cousins et al., and Madsen et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the resolution of model is at 2 cm or better, as taught by Madsen et al., to the reality mesh of the Pearson et al. as modified by Cousins et al. system, because this would provide an adequate level of detail for modeling environments.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (U.S. Patent No. 11,069,145) in view of Cousins et al. (U.S. PGPUB 20180322123) and further in view of Jiankang et al. (CN 111930853).
	With respect to claim 6, Pearson et al. as modified by Cousins et al. disclose the method of claim 5. However, Pearson et al. as modified by Cousins et al. do not expressly disclose said processor analyzes said source data, compares said source data to existing data in said at least one database, performs an error correction function, and populates said at least one database to correct identified errors.
	Jiankang et al., who also deal with modeling environments, disclose a method wherein said processor analyzes said source data, compares said source data to existing data in said at least one database, performs an error correction function, and populates said at least one database to correct identified errors (paragraph 40, First, it is necessary to compare the area and height of the house, as well as the total area and shape of the auxiliary structures, and then compare the types and different types of the auxiliary structures. Corresponding area size, if there is a large error in the comparison, it is necessary to carry out on-site verification and calculation again, and mark the corresponding information in the database, so that subsequent problems can be traced back. Only when all data are compared and verified, the database will store the data by classification and number).
	Pearson et al., Cousins et al., and Jiankang et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein said processor analyzes said source data, compares said source data to existing data in said at least one database, performs an error correction function, and populates said at least one database to correct identified errors., as taught by Jiankang et al., to the Pearson et al. as modified by Cousins et al. system, because after the database receives the corresponding original data returned, it is first necessary to check whether the original data has been filled in as required, and to compare the area information and other data in the original data with the provided certificate (paragraph 39 of Jiankang et al.).
	With respect to claim 10, Pearson et al. as modified by Cousins et al. and Jiankang et al. disclose the method of claim 9, as similar to claim 6; see rationale for rejection of claim 6.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (U.S. Patent No. 11,069,145) in view of Cousins et al. (U.S. PGPUB 20180322123) and further in view of Florance et al. (U.S. PGPUB 20040030616).
With respect to claim 11, Pearson et al. as modified by Cousins et al. the method of claim 8. However, Pearson et al. as modified by Cousins et al. not expressly disclose said processor polls data sources on a programmable schedule.
Florance et al., who also deal with data visualization, disclose a method wherein said processor polls data sources on a programmable schedule (paragraph 243, Contact management system A14 directs the input systems of data mining applications A12 to conduct continuous pollings of data sources A10).
Pearson et al., Cousins et al., and Florance et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method said processor polls data sources on a programmable schedule, as taught by Florance et al., to the Pearson et al. as modified by Cousins et al. system, because by conducting continuous, periodic polling of data sources A10, data mining applications A12 ensures that core data warehouse A16 contains up-to-date information (paragraph 243 of Florance et al.).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (U.S. Patent No. 11,069,145) in view of Cousins et al. (U.S. PGPUB 20180322123) and further in view of Eathakota et al. (U.S. PGPUB 20210279968).
With respect to claim 12, Pearson et al. as modified by Cousins et al. the method of claim 8. However, Pearson et al. as modified by Cousins et al. not expressly disclose said at least one database includes one or more fields detailing fixtures by property unit.
	Eathakota et al., who also deal with modeling an environment, disclose a method wherein said at least one database includes one or more fields detailing fixtures by property unit (paragraph 50, The server 640 contains, in this embodiment, a database 642 of three-dimensional environment data representative of the respective subject real estate properties, and a database 644 of virtual images such as furniture, appliances, fixtures, lighting schemes, cabinets, walls, doors, trim, porches, driveways, brickwork, planter boxes, play structure, etc., etc. for selection by, for example, the showing agent “R,” to be presented to a particular prospective property buyer “B.”).
Pearson et al., Cousins et al., and Eathakota et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein said at least one database includes one or more fields detailing fixtures by property unit, as taught by Eathakota et al., to the Pearson et al. as modified by Cousins et al. system, because this would facilitate visualizing properties for potential buyers.

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (U.S. Patent No. 11,069,145) in view of Cousins et al. (U.S. PGPUB 20180322123) and further in view of Snellman et al. (U.S. PGPUB 20140122462).
With respect to claim 16, Pearson et al. as modified by Cousins et al. disclose the method of claim 15, wherein said color-coding is configured to potentially include shading (Cousins et al.: paragraph 170, There is an overlay of a grid system onto the map that is color-coded to show the overall blended risk (e.g., for the cells in the illustrated grid), color-coding comprises shading). However, Pearson et al. as modified by Cousins et al. do not expressly disclose said color-coding is configured to potentially include translucency and fogginess based on identified property interest.
Snellman et al., who also deal with modeling environments, disclose a method wherein said color-coding is configured to potentially include translucency and fogginess based on identified property interest (paragraph 36, causing the display of a three-dimensional map wherein a primary floor is displayed as a fully-opaque floor, while other floors are illustrated as translucent floors. According to one embodiment, the apparatus may be configured for causing the display of a three-dimensional map displaying a primary floor such that other floors are occluded by the display of the primary floor).
Pearson et al., Cousins et al., and Snellman et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein said color-coding is configured to potentially include translucency and fogginess based on identified property interest, as taught by Snellman et al., to the Pearson et al. as modified by Cousins et al. system, because a user may be able to more readily locate points of interest within a multi-level structure (paragraph 5 of Snellman et al.), thus readily locate points of interest in an environment.
	With respect to claim 18, Pearson et al. as modified by Cousins et al. and Snellman et al. the method of claim 15, wherein said color coding includes shading (Cousins et al.: paragraph 170, There is an overlay of a grid system onto the map that is color-coded to show the overall blended risk (e.g., for the cells in the illustrated grid), color-coding comprises shading), translucency, and fogginess (Snellman et al.: paragraph 36, causing the display of a three-dimensional map wherein a primary floor is displayed as a fully-opaque floor, while other floors are illustrated as translucent floors. According to one embodiment, the apparatus may be configured for causing the display of a three-dimensional map displaying a primary floor such that other floors are occluded by the display of the primary floor) based on value and highlighting one or more particular areas of interest (Cousins et al.: paragraph 173, The GUI 232 also gives the user the ability to outline an area on a map interface and view the insured locations in and total insured value of that area).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (U.S. Patent No. 11,069,145) in view of Cousins et al. (U.S. PGPUB 20180322123) and further in view of Liang et al. (U.S. PGPUB 20190286921).
	With respect to claim 17, Pearson et al. as modified Cousins et al. disclose the method of claim 15. However, Pearson et al. as modified by Cousins et al. do not expressly disclose the resolution of said reality mesh is at 4 cm or better.
	Liang et al., who also deal with modeling environments, disclose a method wherein the resolution of said reality mesh is at 4 cm or better (paragraph 178, each image represents an intersection with at least one crosswalk and has a resolution of 4 cm per pixel, thus modeling at 4 cm or better).
	Pearson et al., Cousins et al., and Liang et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the resolution of said reality mesh is at 4 cm or better, as taught by Liang et al., to the Pearson et al. as modified by Cousins et al. system, because this would provide an adequate level of detail for modeling environments.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (U.S. Patent No. 11,069,145) in view of Cousins et al. (U.S. PGPUB 20180322123) and further in view of Talbird et al. (U.S. PGPUB 20130339255).
	With respect to claim 19, Pearson et al. as modified by Cousins et al. disclose the method of claim 18. However, Pearson et al. as modified by Cousins et al. do not expressly disclose said color-coding is based upon historical financial data.
	Talbird et al., who also deal with data visualization, disclose a method wherein said color-coding is based upon historical financial data (paragraph 95, the value history graph allows plots of the subject property, appraiser-chosen comparables and model-chosen comparables, in various configurations along a timeline with corresponding color-coding of properties and indications of transaction information).
Pearson et al., Cousins et al., and Talbird et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein said color-coding is based upon historical financial data, as taught by Talbird et al., to the Pearson et al. as modified by Cousins et al. system, because this generates value history information to accommodate a better assessment of a subject property and/or comparable properties (paragraph 6 of Talbird et al.).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (U.S. Patent No. 11,069,145) in view of Cousins et al. (U.S. PGPUB 20180322123) and further in view of Jaemin et al. (KR 102290132).
With respect to claim 20, Pearson et al. as modified by Cousins et al. the method of claim 18. However, Pearson et al. as modified by Cousins et al. not expressly disclose said color-coding is based upon projected financial results
	Jaemin et al., who also deal with data visualization, disclose a method wherein said color-coding is based upon projected financial results (paragraph 232, In this case, the brighter the color of the autonomous district in FIG. 15 , the higher the predicted real estate price belonging to the autonomous district is).
Pearson et al., Cousins et al., and Jaemin et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein said color-coding is based upon projected financial results, as taught by Jaemin et al., to the Pearson et al. as modified by Cousins et al. system, because this would facilitate predicting future property values for potential buyers.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
10/27/22